Title: To Thomas Jefferson from John Syme, 23 March 1793
From: Syme, John
To: Jefferson, Thomas



Dear Sir
Richmd. 23d. March 1793.

I came down here Yesterday, and am this moment favor’d with your melancholy Letter, of 17th. Currt. with the Inclosures. After returning you My sincere thanks, for your very Freindly Communications of poor Barclay’s Death, I am to request You’ll Advise me, soon as possible, of the readiest Method, of Obtaining for His Family, the Moneys Due, for His Services to the publick, and which They are really in Want of. I am sure, Mrs. Barclay will be so much Affected, by the Sad Tidings, that She Will not be able, to think of Business, which Hope Will plead My Excuse, for Giving you this additional, Or any other Trouble, that may arise, on this Truly Afecting Occasion, and in which your real Goodness of Heart, Simpathizes with His Conections and Freinds. I Have the Honor to be, in Great Haste, My Dear Sir, Your Oblig’d & Obedt. Servt.

J Syme


NB. No Doubt, the Family would Wish to Know, if there is a Will among the papers which probably, will Come through Your Hands, and to Myself, as Heretofore.

